Citation Nr: 0019685	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  99-02 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement of the appellee to an apportionment of the 
veteran's VA disability compensation on behalf of his two 
minor children.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
Appellee represented by:	New York Division of Veterans' 
Affairs

WITNESS AT HEARING ON APPEAL

Appellee


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran, the appellant in this case, had active military 
service from September 1967 to August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 decision in which the RO, 
in essence, granted additional benefits for the veteran's 
minor children in the custody of the appellee who were not 
then noted on his award, and then awarded the appellee, the 
mother of those two children, an apportionment of the 
veteran's VA compensation in the amount of $34.00 on their 
behalf.  Thereafter, the appellee appeared for a hearing in 
November 1998; the tape and transcript of that hearing were 
lost.  The veteran has perfected an appeal of the decision to 
apportion benefits to the appellee on behalf of his two minor 
children.  By correspondence dated in November 1998, the 
veteran requested a hearing at the RO.  Thereafter, the 
veteran failed to appear for a scheduled hearing at the RO in 
February 1999.


FINDINGS OF FACT

1.  The appellee is the mother of the veteran's two minor 
children with whom the veteran does not reside.

2.  The veteran has not reasonably discharged his 
responsibility to provide for the support of the two minor 
children in the appellee's custody.

3.  The evidence shows that an apportionment of $34.00, 
monthly, which represents the amount of the increase in the 
veteran's VA disability compensation for those two dependent 
children, is needed in order for the veteran to provide the 
children with the basic necessities.

4.  The evidence does not show that an apportionment of the 
veteran's VA disability compensation in the amount of $34.00 
would cause hardship for the veteran.


CONCLUSION OF LAW

The appellee is entitled to an apportionment of the veteran's 
VA disability compensation in the amount of $34.00 per month 
on behalf of the veteran's two minor children in the 
appellee's custody.  38 U.S.C.A. § 5307 (West 1991); 
38 C.F.R. § 3.450, 3.451 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's appeal on the 
issue of apportionment is well grounded.  38 U.S.C.A. § 5107 
(West 1991).

Under 38 U.S.C.A. § 5307, if the veteran is not living with 
his spouse or his children are not in the veteran's custody, 
all or any part of the compensation payable on account of the 
veteran may be apportioned as may be prescribed by the 
Secretary.  A "general" apportionment may be paid under the 
circumstances set forth in 38 C.F.R. § 3.450.  More 
specifically, 38 C.F.R. § 3.450(a)(1)(ii) provides that an 
apportionment may be paid if the veteran is not residing with 
his spouse or if his children are not residing with the 
veteran and the veteran is not reasonably discharging his 
responsibility for the spouse's or the children's support.  
It is not necessary for the claimant to establish the 
existence of hardship in order to obtain an apportionment 
under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 
(1993).

A "special" apportionment may be paid under the 
circumstances set forth in 38 C.F.R. § 3.451.  That 
regulation provides that, without regard to any other 
provision regarding apportionment, where hardship is shown to 
exist, benefits may be apportioned between the veteran and 
his or her dependents on the basis of the facts of the 
individual case as long as it does not cause undue hardship 
to the other persons in interest.  In determining the basis 
for special apportionment, consideration is to be given to 
such factors as the amount of VA benefits payable, other 
income and resources of the veteran and those dependents in 
whose behalf the apportionment is claimed, and the special 
needs of the veteran, his or her dependents and the 
apportionment claimants.  The special apportionment was 
apparently meant to provide for an apportionment in 
situations including where the veteran may be providing some 
support for his dependents, but special circumstances exist 
which warrant giving the dependents additional support 
through apportionment of VA benefits.  

The initial issue is whether the veteran is reasonably 
discharging his responsibility for his two minor children in 
the appellee's custody.  In this case, the Board finds that 
he is not reasonably discharging his parental responsibility 
and that the apportionment which was granted by the RO was 
warranted.

Historically, the evidence shows that the veteran has been in 
receipt of VA compensation benefits and has had a combined 
disability rating of 30 percent for service-connected 
disabilities, effective from June 1994.  While the veteran's 
compensation award included additional benefits for several 
dependent children, the award included no additional benefits 
for the two minor children at issue in this appeal.  These 
children had not been claimed as the veteran's dependents 
prior to the appellee's claim for an apportionment.  The 
veteran was never married to the appellee.  Documentation in 
the claims folder reflects that the veteran is in signifcant 
arrears with respect to child support payments for his two 
children in the appellee's custody.  In addition, there is no 
other evidence to establish that the veteran is providing 
reasonable financial support for the two children.  

In January 1998, the appellee claimed entitlement to an 
apportionment of the veteran's VA compensation on behalf of 
her two minor children sired by the veteran.  She submitted 
birth certificates for the two children which identified the 
veteran as the father.  With her claim for apportionment, the 
appellee submitted a Financial Status Report which showed 
$1,658.70 in monthly income and $2,485.98 in monthly expenses 
in addition to significant other installment debt requiring 
monthly payments of more than $800.

In May 1998, a Financial Status Report was received from the 
veteran which listed monthly income of $2330 and monthly 
expenses in the amount of $2302 in addition to other 
installment debt requiring monthly payments in excess of 
$600.

In a July 1998 apportionment decision, the RO found that the 
appellee was entitled to an apportionment of $34.00 of the 
veteran's VA compensation on behalf of the veteran's minor 
children, inasmuch as they had not previously been included 
in the veteran's VA compensation award.  As such, in essence, 
the RO added the two children to the veteran's award and 
immediately apportioned the additional amount to the 
appellee.  There was no reduction in the veteran's benefits 
as he had never received additional compensation on behalf of 
his children with the appellee.

As noted, the Board has considered the evidence of record and 
finds that an apportionment of the veteran's VA compensation 
in the amount of $34.00 per month, that amount being the 
increase in his VA compensation for the two dependent 
children, is warranted.

The evidence of record reflects that the veteran is the 
biological father of the two minor children of the appellee 
and that he has not been reasonably discharging his 
responsibility to support the children.  As noted, the record 
documents that the veteran is in arrears with respect to 
court-ordered child support payments for his children with 
the appellee; he is not providing any other financial 
assistance in support of the children.  The Board 
acknowledges the veteran's statement that he has made several 
recent support payments to reduce the amount in arrears, and 
evidence of record supports this.  The fact remains, however, 
that those same supporting records establish that as of 
November 1998, his payment of support remained in arrears by 
the amount of approximately $1,000 to $1,500 despite the 
crediting of several payments.  

The evidence shows that the appellee's expenses far exceed 
her income.  The veteran had not previously been receiving 
any VA benefits for the two children by the appellee; as 
such, the apportionment at issue did not result in any 
reduction of his VA compensation benefits.  The veteran's VA 
compensation was increased approximately $34.00 per month for 
the two additional dependent children by appellee, and this 
should be applied to the support of those children.  The 
evidence does not show that apportioning that amount, which 
the veteran has never previously received, would cause the 
veteran an undue hardship.  38 C.F.R. § 3.451.  The veteran's 
financial status report indicates that his expenses exceed 
his income; however, the veteran is not discharging his duty 
and responsibility to support his children by appellee.  As 
such, and consistent with 38 C.F.R. § 3.450, an apportionment 
is warranted.  The Board has determined, therefore, that the 
appellee is entitled to an apportionment of the veteran's VA 
compensation in the amount of $34.00 per month on behalf of 
the veteran's two minor children by appellee.


ORDER

The veteran's appeal of the determination to grant the 
appellee an apportionment of his VA disability compensation 
on behalf of his two minor children in the appellee's 
custody, in the amount of $34.00, is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

